                   Case:17-00982-swd            Doc #:65 Filed: 07/27/2021            Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN




IN RE:   CRUZ A LEAL JR                                                      CASE NO: DK-17-00982
         1764 HOWE LN                                                        Chapter 13
         HANOVER PARK, IL 60133                                              HON. SCOTT W. DALES
                                                                             Filed: March 06, 2017

                                                                             Confirmed:   July 29, 2017




                        TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE
         NOW COMES, Barbara P. Foley, Chapter 13 Trustee ("Trustee") and files her Motion to Dismiss for the

following reasons:

         FAILURE TO PROVIDE THE TRUSTEE WITH AMENDED SCHEDULES I AND J AND CURRENT PAY
         DOCUMENTATION WITHIN 45 DAYS OF THE ANNIVERSARY OF THE CONFIRMATION DATE AS
         REQUIRED BY 11 U.S.C. §521(F)(4)(B). WITHOUT THE ANNUAL BUDGET REVIEW, THE TRUSTEE
         HAS BEEN UNABLE TO DETERMINE WHETHER DEBTORS ARE COMPLYING WITH THE
         REQUIREMENT IN PROVISION IV.A. OF THE CONFIRMED PLAN TO PAY ALL DISPOSABLE INCOME
         TO THE CHAPTER 13 CASE. ONCE PROVIDED WITH UPDATED BUDGET INFORMATION, THE
         TRUSTEE MAY ASSERT THAT THERE HAS BEEN A MATERIAL DEFAULT WITH RESPECT TO A
         TERM OF THE CONFIRMED PLAN UNDER 11 U.S.C. §1307(C)(6).

         WHEREFORE, your Trustee respectfully prays:

         A. That this Court enter an Order dismissing the Debtor 's Chapter 13 Case.

         B. That this Court grant such other relief as it finds just and equitable.

         C. Upon dismissal of the Chapter 13 case, the Trustee has cause pursuant to 11 U.S. C. § 349(b) and

             may retain any funds on hand for such time as is necessary to accommodate the dishonor or recall

             period appropriate to the method of payment received.



July 27, 2021                                                        /s/ Barbara P. Foley
                                                                    Barbara P. Foley (P34558)
                                                                    CHAPTER 13 TRUSTEE
                                                                    Po Box 51109
                                                                    Kalamazoo, MI 49005
                                                                    (269)343-0305

This document has been electronically filed with the Court and the Attorney for Debtor and mailed to the Debtor.

Attorney for Debtor:

         JEFFREY D MAPES PLC
         29 PEARL ST NW STE 305
         GRAND RAPIDS, MI 49503
                   Case:17-00982-swd            Doc #:65 Filed: 07/27/2021              Page 2 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN



CRUZ A LEAL JR                                                               CASE NO: DK-17-00982
1764 HOWE LN                                                                 Chapter 13
HANOVER PARK, IL 60133                                                       HON. SCOTT W. DALES
                                                                             Filed: March 06, 2017
                                      NOTICE OF MOTION TO DISMISS

        NOTICE IS HEREBY GIVEN that the Chapter 13 Trustee has filed a Motion to Dismiss in the above

captioned proceeding. A copy of said Motion is attached to this Notice.

        Your rights may be affected. You should read these papers carefully and discuss them with your

attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult

one.)

          The Debtor may file a written objection to the Trustee 's Motion to Dismiss with:




Clerk of the Bankruptcy Court                                      Barbara P. Foley
One Division Avenue N                                              Chapter 13 Trustee
                                                  AND
Room 200                                                           Po Box 51109
Grand Rapids, MI 49503                                             Kalamazoo, MI 49005
                                                                   (269)343-0305

        In compliance with Local Bankruptcy Rule 9013(d) and Federal Rules of Bankruptcy Procedure 9013 and

9014, said written objection shall be filed within thirty (30) days from the date of service of the Trustee 's Motion. If

an objection is filed, a hearing will be held on October 20, 2021 at 9:00 am at the Bankruptcy Court, US

Courthouse & Federal Building - Room 114, 410 W. Michigan Ave., Kalamazoo, Michigan. If a proper objection is

not timely filed the Trustee may file with the Court an Affidavit of No Response together with a proposed Order to

Dismiss. The Court shall enter the Order without a hearing upon receipt of the Affidavit.



Served by: BJH       on: 07/27/2021
              Case:17-00982-swd        Doc #:65 Filed: 07/27/2021        Page 3 of 3

                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN




IN RE:    CRUZ A LEAL JR                                        CASE NO: DK-17-00982
                                                                Chapter 13
                                                                HON. SCOTT W. DALES
                                                                Filed: March 06, 2017

                                    PROOF OF SERVICE

     On the date below, I mailed a copy of the TRUSTEE'S MOTION TO DISMISS by regular
first class mail to Debtor and electronic service on Debtor's Attorney .

CRUZ A LEAL JR
1764 HOWE LN
HANOVER PARK, IL 60133
JEFFREY D MAPES PLC
29 PEARL ST NW STE 305
GRAND RAPIDS, MI 49503
    I declare that the above statements are true to the best of my information , knowledge, and
belief.


Dated:    July 27, 2021                                /s/ Beckie Hadley
                                                       Assistant to Barbara P. Foley
                                                       Chapter 13 Trustee
                                                       PO BOX 51109
                                                       KALAMAZOO, MI 49005
                                                       (269)343-0305
